Citation Nr: 1202565	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for sinusitis, to include as secondary to service-connected allergic rhinitis.  

3.  Entitlement to a rating greater than 10 percent for a torn ligament of the right wrist.

4.  Entitlement to a rating greater than 10 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

In April 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.

The issues of entitlement to a rating greater than 10 percent for a torn ligament of the right wrist and entitlement to a rating greater than 10 percent for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for migraine headaches was denied by an unappealed April 1998 rating decision.  

2.  The evidence received since the April 1998 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for migraine headaches. 

3.  The Veteran's migraine headaches were incurred in, or caused by, her military service. 

4.  The Veteran's sinusitis is the result of her service-connected allergic rhinitis.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied entitlement to service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2011); 38 C.F.R. § 20.1103 (2011).

2.  As evidence received since the April 1998 rating decision is new and material, the claim of entitlement to service connection for migraine headaches is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

4.  The criteria for entitlement to service connection for sinusitis as secondary to service-connected rhinitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board reopens the Veteran's claim for service connection for migraine headaches and grants service connection for migraine headaches and sinusitis.  This award represents a complete grant of the benefits sought on appeal with regard to these issues.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  New and Material Evidence

In April 1998, the RO denied the Veteran's claim for entitlement to service connection for migraine headaches on the basis that the evidence did not show a diagnosis of migraine headaches.  The Veteran did not appeal.  The April 1998 RO decision is final.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the submitted evidence raises the possibility of substantiating the claim, VA must consider whether the new evidence could reasonably result in substantiation of the claim if the claim were reopened and VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In support of the claim to reopen, the Veteran has submitted medical records showing a current diagnosis of "migraine unspecified."  This evidence is new, as it has not been previously submitted, and also material, as it shows that the Veteran has a diagnosis of migraine headaches.  As the additional evidence is both new and material, the claim for service connection for migraine headaches is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


III.  Service Connection Claims

The Veteran contends that she currently suffers from migraine headaches and sinusitis due to her service-connected allergic rhinitis.  She also contends that she was treated for these disorders in service and has suffered from symptoms of migraine headaches and allergic rhinitis since discharge from active military service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

Subsequent manifestations of a chronic disease may also be service connected where the chronic disease was diagnosed in service under 38 C.F.R. § 3.303(b), unless the subsequent manifestations are clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  This provision applies where the evidence demonstrates (1) that the Veteran had a chronic disease in service, and (2) that the Veteran presently has the same condition.  Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Lastly, service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has current diagnoses of migraine headaches and sinusitis.  See private treatment records dated from January 2007 to November 2006 (showing a diagnosis of migraine headaches); see also June 2008 VA examination report; statements from private physicians dated April 2011, December 2008, and August 2008; February 2008 VA treatment records (showing a diagnosis of sinusitis).  

Service treatment records show repeated treatment for headaches, including notations of "headaches or migraines" and a past medical history of "migraines."  See service treatment records dated November 1997 and October 1997 (specifically referencing migraines); see also service treatment records dated February 1998, January 1998, December 1997, and November 1997 (showing treatment for headaches).  The Veteran's private treatment records dated November 2006 show that her chronic headaches were diagnosed as "migraine unspecified."  Lastly, the Veteran testified at her April 2011 hearing that she began having the headaches she experiences now while she was in active service.  She is competent to testify to the manifestations of a chronic condition during service and her testimony is credible as it is consistent with the medical evidence of record.  Hickson, 12 Vet. App. at 253; Caluza, 7 Vet. App. at 511.  

The VA physician, in the October 2008 examination report addendum, asserted that the Veteran's migraine headaches were not related to service as there were no diagnoses of migraine headaches in service.  However, as the opinion fails to discuss the majority of the notations listed above, this finding and opinion are of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 302.  As such, it is outweighed by the evidence in support of the Veteran's claim in her service treatment records, VA treatment records, and hearing testimony.  

Resolving any doubt in favor of the Veteran, the Board finds that the notations in the service treatment records, considered in context with the current diagnosis of migraine headaches and the Veteran's lay testimony regarding the onset and course of her headaches, constitutes sufficient evidence to identify the disease entity of migraine headaches, as well as sufficient evidence about the chronicity of her migraine headache disability.  See 38 C.F.R. § 3.303(b).

The notations in the service treatment records, considered in context with the current diagnosis of migraine headaches and the Veteran's lay testimony regarding the onset and course of her headaches, constitutes sufficient evidence to identify the disease entity of migraine headaches.  The frequency of the treatment sought for headaches in service constitutes sufficient evidence of the chronicity of her migraine headache disability.  See 38 C.F.R. § 3.303(b).  Therefore, resolving any doubt in favor of the Veteran, the evidence shows that she suffered from migraine headaches in service and continues to suffer from the same migraine headaches today.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Therefore, service connection for migraine headaches is warranted under 38 C.F.R. § 3.303(b).

Additionally, the Veteran's service treatment records show recurrent sinus problems during active service, including consideration of chronic sinusitis.  The Veteran's treating physician, in a December 2008 statement, provided the opinion that the allergic rhinitis has produced a complication of chronic sinusitis such that the allergic rhinitis is the basis for the condition.  While the record also contains an October 2008 VA examination addendum asserts that sinusitis is less likely than not related to service or to the Veteran's service-connected allergic rhinitis, this opinion is premised on the assertion that there is no evidence of treatment for sinusitis.  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Here, the Veteran's private physician, an allergist and immunologist, explained in an April 2011 statement that "[a]llergic rhinitis frequently leads into chronic sinusitis.  Furthermore, the Veteran's March 2008 VA treatment records, available to the opining VA physician, show a diagnosis of "allergic rhinitis with sinusitis."  Therefore, the October 2008 opinion is of reduced probative value as it was not the product of sufficient facts and data, as the opining physician did not consider the Veteran's entire diagnostic history.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 302.  Furthermore, the October 2008 opinion is outweighed by the opinion provided by the Veteran's private physician due to the greater relevant expertise possessed by an allergist and immunologist, as opposed to the VA physician, an internal medicine specialist.

Therefore, resolving any doubt in favor of the Veteran, the evidence of record shows that she has a current disability of sinusitis and that sinusitis is a result of her service-connected allergic rhinitis.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for migraine headaches is granted.

Service connection for sinusitis is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran should be scheduled for additional VA examinations in order to assess the current severity of her torn ligament of the right wrist and allergic rhinitis as relevant private and VA treatment records have been associated with the claims folder since her last VA examinations.

In April 2011, previously unconsidered private treatment records were associated with the Veteran's claims folder.  These records include an arthrogram and magnetic resonance imaging (MRI) report, dated September 2008.  The arthrogram and MRI showed a scapholunate ligament perforation and mild tendinitis of the extensor carpi radialis tendons.  Treatment records from that same month show a diagnosis of de Quervain's tenosynovitis.  In December 2008, the Veteran underwent a first dorsal compartment release.  Subsequently, she was diagnosed with mild wrist instability from scapholunate laxity, extensor carpi radialis longus tenosynovitis, right dorsal hand and wrist tenosynovitis, and carpal tunnel syndrome.  These treatment records were not considered by the June 2008 VA examiner and show that the Veteran's right wrist disability may have worsened since the June 2008 VA examination, conducted more than three years ago.  Therefore, as the examination report did not consider the Veteran's full medical history and the evidence indicates that the Veteran's right wrist symptoms may have worsened, the June 2008 examination report is inadequate for rating purposes and the Veteran must be scheduled for an additional VA examination.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Furthermore, the Veteran's December 2008 operation report is not of record.  The RO/AMC should undertake appropriate efforts to obtain the records of the Veteran's wrist surgery on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).
 
The Veteran also submitted previously unconsidered VA treatment records, dated May 2010, in support of her claim for a higher rating for allergic rhinitis.  These records show that the Veteran underwent a septoplasty and bilateral submucosal destruction of the inferior turbinates in May 2010 in order to relieve her complaints of chronic problems with nasal congestion and obstruction.  This evidence was not considered by the June 2008 VA examiner or the VA physician who provided the October 2008 addendum.  The need for surgical intervention indicates that the Veteran's symptoms may have worsened.  On remand, the RO/AMC should schedule the Veteran for another VA examination to assess the current severity of her allergic rhinitis in light of her recent surgery.  Stefl, 21 Vet. App. at 123; Green, 1 Vet. App. at 124; see also Hart, 21 Vet. App. at 508; Caffrey, 6 Vet. App. at 381.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for her right wrist and/or allergic rhinitis, dated since September 2008.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to her right wrist and/or allergic rhinitis, from the VA Medical Center in Gainesville, Florida, and Lake City, Florida, dated since September 2008.

2.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for any additional medical records that she would like VA to obtain.  Of particular interest are any private treatment records relating to the Veteran's December 2008 wrist surgery.  

For all records adequately identified for the Veteran, and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

3.  Then, schedule the Veteran for an appropriate VA examination to determine the severity of her service-connected torn ligament of the right wrist.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.  The examiner is asked to make the following determinations:

(a) Identify and describe in detail all residuals attributable to the Veteran's service-connected torn ligament of the right wrist.  Specifically determine whether any carpal tunnel syndrome and/or limitation of motion of the thumb are manifestations of the Veteran's torn ligament of the right wrist. 

(b) Determine whether any diagnosed carpal tunnel of the right wrist is most accurately described as (i) mild, (ii) moderate, or (iii) severe.

(c) Provide the range of motion of the right thumb, i.e. state whether there is a gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and, if so, determine whether this gap is (i) less than one inch (2.5 cm), (ii) one to two inches (2.5 to 5.1 cm), or (iii) more than two inches (5.1 cm).

(d) Provide the ranges of motion of the Veteran's right wrist, i.e. dorsiflexion, palmar flexion, ulnar deviation, and radial deviation, in degrees.  

(e) Determine whether range of motion of the right wrist and/or right thumb is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(f) If pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations), state the additional degree of limitation of motion of the right wrist and/or right thumb in terms of degrees, if possible.  

(g) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion of the right wrist and/or right thumb due to additional weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  The examiner should state and describe any additional limitation in terms of degrees, if possible.

(h) Determine whether the Veteran has ankylosis of the right wrist, and, if so, whether it is (i) favorable in 20 to 30 degrees dorsiflexion; (ii) unfavorable in any degree of palmar flexion or with ulnar or radial deviation, (iii) extremely unfavorable, (iv) or in any other position.

(i)  Fully describe any occupational impairment caused by the symptoms, residuals, or manifestations of the Veteran's torn ligament of the right wrist.

(j) State whether the Veteran's symptoms, manifestations, or residuals of a torn ligament of the right wrist has resulted in loss of use the right hand, i.e. whether no effective function of the right hand remains other than that which would be equally well-served by an amputation stump with a suitable prosthetic appliance.

In providing the above determinations, the examiner should address the Veteran's private treatment records dated September 2008 to November 2010, as well as any other relevant evidence present in the claims folder.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for an appropriate VA examination to determine the severity of her service-connected allergic rhinitis.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is asked to make the following determinations:

(a) Identify and describe in detail all residuals attributable to the Veteran's service-connected allergic rhinitis.

(b) State the extent of any obstruction of the right and/or left nasal passage; specifically, determine whether there is greater than 50 percent obstruction on either side or complete obstruction on one side.

(c) Determine whether any polyps are present.

In providing the above determinations, the examiner should address the Veteran's May 2010 operation report, as well as any other relevant evidence present in the claims folder.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


